                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF IOWA
                            EASTERN DIVISION



 UNITED STATES OF AMERICA,
              Plaintiff,                               No. 11-CR-3017-LRR
 vs.                                                           ORDER
 MICHAEL ALLISON,
              Defendant.


       On May 18, 2011, a one-count Indictment (docket no. 4) was filed against
Defendant Michael Allison, charging Defendant with conspiracy to distribute
methamphetamine in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), 846, 851.
Defendant was arrested on July 30, 2019 in the United States District Court for the
Southern District of California. See Rule 5(c)(3) Documents (docket nos. 167, 167-1).
On September 17, 2019, Defendant appeared before United States Magistrate Judge Mark
A. Roberts for his initial appearance and arraignment in the Northern District of Iowa.
See September 17, 2019 Minute Entry (docket no. 170).           On December 4, 2019,
Defendant appeared before Judge Roberts and entered a plea of guilty to of the Indictment
pursuant to a Rule 11(c)(1)(c) plea agreement. See December 4, 2019 Minute Entry
(docket no. 181), Report and Recommendation (docket no. 183) at 4. On December 5,
2019, Judge Roberts filed a Report and Recommendation in which he recommended that
the court accept Defendant’s guilty plea.
       The court does not accept 11(c)(1)(c) agreements except in extenuating
circumstances, and then, only with advanced permission. The parties did not seek
permission to enter into a Rule 11(c)(1)(c) agreement. Therefore, the court REJECTS
Defendant’s guilty plea pursuant to the Rule 11(c)(1)(c) plea agreement.
       The trial set for Monday, January 6, 2020 remains firm and the parties should be
prepared to go to trial on that date.
       A Pretrial Conference is set for Friday, December 20, 2019 at 11:00 a.m. before
the undersigned in Courtroom 1, United States Courthouse, 111 Seventh Avenue SE,
Cedar Rapids, Iowa.
       IT IS SO ORDERED.
       DATED this 6th day of December, 2019.
